Citation Nr: 9915742	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a 
laceration above the left eye.

2. Entitlement to service connection for residuals of a low 
back injury.

3. Entitlement to service connection for residuals of a 
cervical spine injury.

4. Entitlement to service connection for a brain injury, 
manifested by facial twitching.

5. Entitlement to service connection for residuals of a 
kidney infection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of a 
laceration above the left eye, with a noncompensable 
evaluation, and denied service connection for a low back 
condition, cervical spine condition, and myopia.  The RO 
further found that the veteran's claims for service 
connection for a brain injury and residuals of a kidney 
infection were not well grounded.  

The Board notes that the veteran perfected an appeal on the 
issue of service connection for bilateral myopia.  However, 
at the hearing before the undersigned in May 1999, the 
veteran submitted a withdrawal of that issue in writing.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(1998).  Therefore, the issue of service connection for 
bilateral myopia is not before the Board.  

The veteran's claim for service connection for residuals of a 
cervical spine injury is discussed in the Remand portion of 
this decision.  The veteran reported recurrent headaches due 
to his inservice injury and secondary to his neck pain.  In 
light of the Board's decision on the veteran's claim for 
service connection for residuals of a neck injury, the 
veteran's informal claim for headaches secondary to the neck 
injury is referred to the RO for further development as 
necessary.  


FINDINGS OF FACT

1. The laceration above the left eye is not noticeable and 
not tender.  

2. The veteran has residuals of a back injury, which was 
experienced during his military service.

3. There is no medical diagnosis of a current disability due 
to a brain injury and no competent evidence of a nexus 
between any facial twitching or abnormal 
electroencephalogram (EEG) findings and any incident of 
service.  

4. There is no evidence of a current kidney disability.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for service-
connected residuals of a laceration above the left eye 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (1998).

2. The veteran's current residuals of a back injury were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (b) (West 
1991); 38 C.F.R. §§ 3.303 (1998).

3. The claim of entitlement to service connection for a brain 
injury, manifested by facial twitching, is not well 
grounded.  38 U.S.C.A. § 5107(a).

4. The claim of entitlement to service connection for 
residuals of a kidney infection is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in November 1967 noted 
treatment for a laceration above the left eye and headache.  
The veteran returned five days later with continued head pain 
and a neurological examination was within normal limits.  
Five days later, in December 1967, the veteran reported 
dizziness, which he associated with the recent head injury.  
A few days later the veteran reported to sick call and began 
vomiting with abdominal and back cramps.  The medical officer 
indicated that the veteran's symptoms were compatible with a 
urinary tract infection for which the veteran was treated.  
Later in December 1997, the veteran reported continued low 
back pain, which seemed more like muscle strain.  The veteran 
reported back problems again in February 1968.  A urinalysis 
was again performed in February, March and April 1968 for 
continued kidney infection.  The veteran's separation medical 
examination, dated in June 1968, indicated no abnormalities 
of the spine, head, face, neck, and scalp, and genitourinary 
system.  The examiner noted that the veteran had a urinary 
infection in December 1967, but had no symptoms at the time 
of the examination.  

The veteran filed an initial claim for VA benefits for 
service connection for a spinal injury, kidney condition, and 
brain injury in March 1995.  In a statement in support of his 
claim, the veteran stated that in November 1967, he was 
standing watch, when another service member accidentally hit 
him in the head with a flashlight.  He stated that he 
suffered a temporary loss of consciousness, lost a lot of 
blood, and received ten stitches.  He reported that he 
suffered headaches, visual problems, cramps and vomiting as a 
result of this incident.  The veteran stated that shortly 
after returning to duty in December 1967, he was thrown off 
of a ladder, when the ship took an unexpected roll, and 
landed on a grate.  He indicated that he experienced 
immediate pain in his lower back and was seen by the doctor 
again.  The veteran reported that he suffered neck, head, and 
back problems since that time and had occasional visual 
problems in his left eye.  

In June 1993 the veteran was seen by J.H.R., M.D. with a 
history of numerous back injuries dating back to 
approximately 22 years previous, at which time, the veteran 
was involved in a motorcycle accident.  The veteran reported 
a history of T10-11 narrowing and mild intermittent sciatic 
pain.  A cervical spine X-ray examination revealed early and 
minor degenerative changes involving C5-6.  Dr. J.H.R. 
continued to treat the veteran for neck and back pain through 
February 1995.  In February 1994, Dr. J.H.R. indicated an 
assessment of significant degenerative disc changes involving 
the cervical and dorsolumbar areas.  

The veteran was hospitalized from September to October 1993 
with a diagnosis of C6 subluxation, which was stable without 
spinal cord compression on discharge.  The veteran reported a 
history of chronic back pain since a shrapnel injury in 
Vietnam.  The veteran presented after falling three days 
prior, hitting his head on a foam rubber bedding on the 
floor, and following which he hyper-flexed his neck.  Since 
that time the veteran had been having neck pain and 
difficulty walking.  The veteran reported a history of 
diagnosis of left L4-5 and T11-12 herniated nucleus pulposus, 
and some C7 abnormalities.  A magnetic resonance imaging 
(MRI) of the neck in September 1993 revealed a bulging disc 
at C4-5 and C5-6 and foraminal stenosis at C6-7 bilaterally.  
Computed tomography (CT) of the cervical spine in October 
1993, confirmed mild posterior bulging of C4-5 and C5-6 with 
no significant neural foraminal stenosis.  

The veteran was seen in January 1994 with a history of a fall 
in October and questionable cervical spine stabilization.  
The examiner noted that the veteran's symptoms had improved 
since last seen. MRI of the veteran's brain in January 1994 
revealed no significant intracranial abnormalities.  In March 
1994, the examiner noted a history of multiple accidents, the 
first of which was a motorcycle accident 20-25 years 
previous.  Electroencephalogram (EEG) in March 1994 was 
mildly abnormal due to subtle occasional left temporal theta 
slowing.  The neurologist noted findings of left side facial 
and hand twitching and indicated that the abnormality might 
be due to prior head injury or intermittent left middle 
cerebral artery insufficiency, underlying irritative 
discharge.  

In June 1994, the veteran presented with a history of 
multiple head and neck injuries with tension aches.  The 
veteran complained of right face twitching since 1984 after 
falling off the bed and spasms of the left face with 
occasional involvement of the shoulder.  The veteran had 
lower back pain since the 1980s.  An X-ray examination of the 
veteran's lumbosacral spine in June 1994 revealed mild 
degenerative changes of the lower thoracic spine, an old 
healed left tenth rib fracture, and vascular calcification in 
the lower lumbar spine region.  A MRI of the veteran's 
lumbosacral spine in June 1994 showed mild central posterior 
disc herniation at L4-5, but was otherwise unremarkable.  MRI 
of the thoracic spine in July 1994 showed no abnormalities.  

A VA examination was conducted in April 1995.  The veteran 
noted no current kidney problems and stated that he had 
minimal kidney problems, only if he drank too much beer.  The 
veteran reported that he was hit in the head with a 
flashlight during service and had neck pain and spasm since.  
The veteran indicated that he fell off a ladder during 
service and had back pain since.  Range of motion testing of 
the cervical spine showed flexion of 30 degrees, extension of 
10 degrees, left bending of 20 degrees, right bending of 10 
degrees, and rotation of 45 degrees bilaterally.  The 
examiner noted that all of these were less than normal, 
except for flexion.  Range of motion testing of the lumbar 
spine showed flexion of 50 degrees, extension of 10 degrees, 
and rotation and side bending of 25 degrees bilaterally.  
X-ray examination of the cervical spine revealed minor 
retrolisthesis of C5-6 and mild intervertebral disc space 
narrowing at C6-7.  The examiner indicated impressions of 
cervical pain injury with disc degeneration and radicular 
pain in both upper extremities, chronic lower back pain with 
L4-5 disc herniation and radicular pain in the left lower 
extremity at times, and a history of pyelonephritis that was 
currently asymptomatic.  

A second VA examination was conducted in April 1995.  The 
veteran reported a history of being hit on the head by a 
flashlight and falling down a ladder, both of which occurred 
during active service.  The veteran complained of radiating 
pain into the left arm and weakness that affected fine motor 
control, and a shock-like sensation into the arms and back 
upon flexion of the neck.  The examiner detected no weakness 
in the left arm, but slight decrease of reflex testing on the 
left arm.  The examiner indicated impressions of cervical 
spondylosis and chronic low back pain without evidence of 
radiculopathy.  The examiner stated that there was a 
connection, more probable than not, between the veteran's 
current complaints, associated with proliferative 
osteoarthropathy of the cervical spine, and his old injuries.  

MRI of the cervical spine in May 1995 revealed mild spinal 
stenosis at C5-6.  MRI of the lumbar spine in July 1996 
revealed chronic degenerative disc disease at L4-5.  X-ray of 
the lumbosacral spine in October 1996 showed no significant 
abnormalities.  Myelogram of the lumbar spine in March 1997 
revealed mild bilateral neural foraminal stenosis at L4-5, no 
significant spinal stenosis, and degenerative retrograde 
lysthesis of L4 on L5 with facet arthrosis at L5-S1.  
Single proton emission computed tomography (SPECT) 
examination of the veteran's brain in March 1997 revealed 
normal brain perfusion, with the exception of mildly 
decreased frontal lobe perfusion in a diffuse pattern.  

A VA outpatient treatment record dated in May 1997 reported 
lumbar and cervical stenosis with pain worse on sitting, 
walking uphill and coughing.  The veteran was given an L1-2 
epidural steroid injection.  Assessments of degenerative disc 
disease, lumbar stenosis and cervical stenosis were 
indicated.  

A VA spinal examination was conducted in August 1997 and the 
examiner noted review of the veteran's claims file.  The 
veteran reported injury to his head during service, but did 
not recall any neck injury at that time.  He further reported 
falling on his back upon return to duty.  He stated that he 
fell on his left flank and the examiner noted a later X-ray 
showing an old fracture of the tenth rib posteriorly on the 
left.  The veteran indicated that he was involved in a 
motorcycle accident in 1971 where his leg was caught and he 
was dragged.  He did not recall any neck or back problems at 
that time.  Range of motion testing of the neck revealed 
normal flexion and extension of 30 degrees each, and limited 
side bending of 20 degrees bilaterally and rotation of 45 
degrees bilaterally.  The examiner noted discomfort in the 
cervical spine, mild discomfort between the scapula with some 
spasm, and some tenderness about T9, 10, and 11.  

Range of motion of the lumbar spine was "fairly good," with 
flexion of 70 degrees, extension to 20 degrees, side bending 
and rotation of 30 degrees bilaterally.  X-ray examination of 
the cervical spine revealed stable degenerative changes, most 
severe at C4-5 and C5-6.  X-ray examination of the thoracic 
spine revealed mild levoscoliosis of the distal thoracic 
spine.  MRIs were unremarkable.  The examiner indicated 
diagnoses of degenerative joint disease of the cervical spine 
at C4-5 and C5-6, mild degenerative joint disease and 
levoscoliosis through the spine, and spinal stenosis of the 
lumbosacral spine.  

The examiner stated that the veteran's injury while on active 
duty could be the onset of the cervical spine problem, but 
noted that it was difficult to determine due to the lack of 
records.  The examiner specifically noted that no records of 
the motorcycle accident were available.  The examiner stated 
that the fall, reported by the veteran, could be the etiology 
of the veteran's low back problems, and may have been 
aggravated by the motorcycle accident.  The examiner stated 
that he could not say positively whether or not the veteran's 
neck and low back problems were service incurred, but if 
there was any reasonable doubt, "we may have to assume that 
this may be service incurred."  

A VA neurological examination was also conducted in August 
1997 and the examiner noted review of the veteran's claims 
file.  The veteran reported headaches since being hit in the 
head during service and stated that the pain in his neck 
contributed to his headaches.  The examiner noted constant 
spasm in the veteran's neck, and intermittent twitching that 
radiated into the veteran's left face and sometimes radiated 
down the left arm.  The veteran stated that he had headaches 
most of the time, which started as supraorbital unilateral 
headaches and spread to the other side.  The veteran was 
currently in graduate school and indicated that his headaches 
did not interfere with his functioning in school.  The 
examiner noted decreased range of motion in the neck.  Motor 
examination showed good tone and bulk with strength 5/5 in 
all four extremities.  Sensory examination was intact 
throughout.  The examiner indicated an impression of muscle 
tension headaches secondary to severe cervical disc 
disease/cervical stenosis.  

A VA examination for scars was also conducted in August 1997 
and the examiner noted review of the veteran's claims file.  
The veteran reported injury to his left eyebrow during 
service, causing a significant laceration which, he claimed, 
bled profusely.  The examiner noted a flesh-colored, non-
hypertrophic or keloidal scar hidden within the left eyebrow, 
with no tenderness or color change.  The scar was not visible 
to the normal eye and could only be seen upon parting the 
eyebrow.  The examiner stated that there was no detectable 
movement problem with the eyelid or the eyebrow.  The 
examiner indicated a pertinent assessment of a left eyebrow 
scar and that there was neither functional impairment nor 
physical symptomatology, due to this scar, which would 
warrant treatment.  

At a hearing before the undersigned in May 1999, the veteran 
testified that prior to service he had no problems with his 
current claimed disabilities.  Transcript, p. 4.  He stated 
that when he touched his left eyebrow scar he experienced 
pain in the back of his head, behind the mastoid, and there 
was some sensitivity at the scar.  Transcript, pp. 4-5.  The 
veteran testified that the scar itself was not causing any 
problems at all.  Transcript, p. 6.  He indicated that 
immediately after being hit in the head during service he 
experienced some facial twitching, which returned a couple of 
years later.  Transcript, p. 6.  

The veteran indicated that he initially injured his back in 
December 1967, when he fell off a ladder and landed on a 
grate.  He stated that he had back pain since that time and 
was currently being treated for a low back condition.  
Transcript, pp. 8, 15.  The veteran testified that his back 
pain would come and go and it may or may not have been 
present at the time of his release from service.  He next 
sought treatment for his low back a couple of years after 
discharge. Transcript, p. 10.  The veteran reported that he 
had injured his right leg in a motorcycle accident, which 
also made his back and neck worse.  Transcript, p. 12.  The 
veteran further reported a car accident in September 1993 and 
a falling accident in March 1994.  Transcript, p. 14.  

The veteran testified that he injured his neck when he was 
hit in the head and again in the December 1967 falling 
injury.  Transcript, pp. 16-17, 19.  He stated that the 
physician, who treated him following his motorcycle accident, 
noted cervical spine abnormalities due to earlier trauma.  
Transcript, p. 18.  The veteran indicated that his headaches 
were triggered by neck pain.  Transcript, p. 20.  

The veteran indicated that his brain injury, manifested by 
facial and neck twitching, was due to his head injury during 
service.  Transcript, pp. 21-22.  The veteran indicated that 
he did not think there was anything wrong with his kidneys.  
Transcript, p. 24.  

In a statement received at the May 1999 hearing, the 
veteran's spouse stated that she had known the veteran since 
1971, before his motorcycle accident.  She indicated that she 
had been told about the veteran's injuries during service 
by the veteran and another service member who witnessed the 
veteran's head injury.  


II. Analysis

Evaluation of Residuals of Laceration Above the Left Eye

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the schedule, disfiguring scars of the head, face or 
neck will be evaluated as 0 percent for slight disfigurement, 
10 percent for moderate disfigurement, 30 percent for severe 
disfigurement, and 50 percent for complete or exceptionally 
repugnant deformity.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Superficial scars which are tender and painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

In the instant case, the VA examiner in August 1997 noted 
that the scar was not noticeable, was flesh-colored, non-
hypertrophic or keloidal, and not tender.  As there is no 
evidence of disfigurement, the evidence does not establish 
entitlement to a compensable evaluation for a disfiguring 
scar under Diagnostic Code 7800.  In addition, the absence of 
tenderness on examination precludes a 10 percent evaluation 
under Diagnostic Code 7800.  

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Residuals of a Low Back Injury

The record contains evidence of a current back disability.  
The VA examiner in August 1997 indicated a diagnosis of 
spinal stenosis of the lumbosacral spine.  A myelogram in 
March 1997 revealed mild bilateral neural foraminal stenosis 
at L4-5 and degenerative retrograde lysthesis of L4 on L5 
with facet arthrosis at L5-S1.  The veteran reported 
complaints of back pain.  

The veteran's service medical records indicated treatment for 
back pain in December 1967 and February 1968, initially 
associated with a kidney infection, but later reported as 
muscle strain.  No abnormalities of the spine were noted on 
separation medical examination.  The veteran noted that his 
back pain would come and go following his December 1967 
injury and may not have been present at the time of his 
release from service.  

There is also competent medical evidence of record, which 
arguably establishes a link between the injuries the veteran 
suffered during service and his current low back pain.  The 
VA examiner in August 1997 indicated that the veteran's low 
back problems could be due to the fall during service 
reported by the veteran, but could not say so with certainty.  
The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has stated that use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology, and such language is not 
always too speculative for purposes of finding a claim well 
grounded.  Mattern v. West , No. 96-1508 (Feb. 23, 1999); Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  The instant claim is 
distinguishable from  Warren v. Brown, 6 Vet. App. 4, 6 
(1993), in which the Court held that statements from doctors, 
which are inconclusive as to the origin of a disease, cannot 
fulfill the nexus requirement to ground a claim.  See also 
Tirpak, 2 Vet. App. at 611.  When read in the light most 
favorable to the veteran, the statement from the VA examiner 
makes the claim well grounded. 

Based on the service medical records, the veteran's 
statements, and the findings of the VA examiner, the Board 
finds that the veteran's claim for service connection for 
residuals of a low back injury is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The veteran indicated that he has experienced low back pain 
since the December 1967 injury during his active service.  
The VA examiner in August 1997 indicated that this fall could 
be the etiology of the veteran's low back condition.  Dr. 
J.H.R. noted that the veteran had a history of numerous back 
injuries, the first of which was his post-service motorcycle 
accident.  However, the veteran's service medical records 
establish repeated complaints of back pain during service.  
The Board finds that the evidence in this case is at least in 
relative equipoise and that doubt as to any material matter 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (1998); Gilbert, 1 Vet. App. at 54.  The Board 
notes that the conclusion of the VA examiner in this claim 
differs from the conclusion as to the etiology of the 
veteran's cervical spine condition.  In that instance, the VA 
examiner noted that further records could clear up the 
uncertainty in his conclusion.  In the instant claim, the VA 
examiner did not indicate that any further development could 
assist in verifying his conclusion.  Therefore, the veteran's 
claims for service connection for residuals of a low back 
injury is granted.

Brain Injury, Manifested by Facial Twitching

The Board notes that the veteran's complaints of headaches 
have been referred to the RO for further development of a 
claim for service connection for such, including as secondary 
to the veteran's cervical spine condition.  

At the May 1999 hearing the veteran testified that his neck 
and facial twitching were due to a brain injury incurred 
during service.  The VA neurological examination in August 
1997 indicated no diagnosis of a current brain disability, 
which caused facial twitching.  SPECT examination in March 
1997 revealed normal brain perfusion.  MRI in January 1994 
revealed no significant intracranial abnormalities.  EEG in 
March 1994 was mildly abnormal due to occasional left 
temporal theta slowing.  The EEG showed a current 
abnormality, but no disability was diagnosed and no current 
brain disability was noted on the VA examination in August 
1997.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Assuming arguendo that the veteran's abnormal EEG reading in 
1994 was indicative of a present disability, there is no 
indication of any inservice facial or hand twitching.  
Following the veteran's head injury, he reported complaints 
of headaches and a single complaint of dizziness.  The 
veteran reported headaches for several days following the 
injury, but neurological examination was within normal 
limits.  Further complaints of headaches were not noted after 
December 1967.  No abnormalities of the head were noted on 
separation medical examination in June 1968.  

Finally, there is no competent evidence of a nexus between 
the veteran's facial twitching or EEG findings and any 
incident of service, including his inservice head injury.  In 
June 1994, the veteran reported facial twitching since 
falling off the bed in 1984.  The neurologist, who performed 
the EEG indicated that the abnormality might be due to a 
prior head injury, but did not specify the inservice head 
injury, or to intermittent left middle cerebral artery 
insufficiency or to underlying irritative discharge.  As 
noted above the Court held that statements from doctors, 
which are inconclusive as to the origin of a disease, cannot 
fulfill the nexus requirement to ground a claim.  Warren, 6 
Vet. App. at 6; see also Tirpak, 2 Vet. App. at 611.  
This claim is not distinguishable from the finding in Warren 
as the examiner in the instant claim indicated several 
alternative etiologies, with no indication that the inservice 
injury was most likely to be the cause.  Without evidence of 
a current disability and a nexus between a current disability 
and any incident of service, the veteran's claim cannot be 
well grounded.  

Residuals of Kidney Infection

The veteran testified at the May 1999 hearing that he did not 
have any current kidney problems.  Also at the VA examination 
in April 1995, the veteran reported no current kidney 
problems and the examiner indicated an impression of a 
history of pyelonephritis that was currently asymptomatic.  
There is no medical evidence of any current kidney 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.


ORDER

Entitlement to a compensable evaluation for residuals of eye 
laceration above the left eye is denied.

Entitlement to service connection for residuals of a low back 
injury is granted.

Entitlement to service connection for residuals of a brain 
injury, manifested by facial twitching, is denied.

Entitlement to service connection for residuals of a kidney 
infection is denied.  


REMAND

The record contains evidence of a current cervical spine 
disability.  The VA examiner in August 1997 provided a 
diagnosis of degenerative joint disease of the cervical 
spine.  The Board notes that the veteran's service medical 
records contain no complaints, opinions or diagnoses of neck 
pain or pathology.  However, the record does contain 
competent medical evidence of a nexus between the veteran's 
current neck diagnosis and his inservice injuries.  The VA 
examiner in August 1997 indicated that the veteran's injury 
on active duty could be the onset of the cervical spine 
problem, but it was difficult to be certain due to the lack 
of medical records, particularly records of the veteran's 
motorcycle accident in 1971.  

Based on the veteran's statements and the findings of the VA 
examination, the Board finds that the veteran's claim for 
service connection for residuals of a cervical spine injury 
is well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA 
has a duty to assist the veteran in the development of all 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  The veteran noted the physician, 
who treated him for his injuries from the motorcycle accident 
noted cervical spine abnormalities.  The veteran further 
testified at the May 1999 hearing that it might be possible 
to obtain the treatment records following the motorcycle 
accident.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
provide the names and addresses of all 
medical care providers who treated the 
veteran for his neck pain since discharge 
from active service, specifically records 
from treatment following a 1971 
motorcycle accident.  After securing the 
necessary release, the RO should attempt 
to obtain these records.

2. Following completion of the above 
development, the RO should arrange for an 
examination of the cervical spine by an 
appropriate VA physician for the purpose 
of ascertaining the etiology of the 
veteran's cervical spine condition.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether the veteran's current cervical 
spine condition is due to or was 
aggravated by any incident of service.

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then re-adjudicate the 
claim for service connection for 
residuals of a cervical spine injury.  If 
the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

